DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection found in Wang et al. (US 2019/0123879) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-13, 15-18, 20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0082403) in view of Wang et al. (US 2019/0123879).
Regarding claim 1, Lee et al. disclose a user equipment (UE) comprising:
receiving circuitry (See Fig. 2, #252a), 
transmitting circuitry (See Fig. 2, #252r),
a processor (See Fig. 2, #280), 
a memory (See Fig. 2, #282), the receiving circuitry is configured to:
receive system information (wherein the information that identifies the first set of resources is determined based at least in part on the system information; See [0149]) comprising first information of a first time domain resource assignment for a physical downlink shared channel (PDSCH) (the communication is a first communication and the set of resources is a first set of resources; See [0149]),
receive a UE-specific radio resource control (RRC) signal comprising second information of a second time domain resource assignment for the PDSCH (the UE may: receive a second communication including control information, wherein the control information includes information that identifies a second set of resources that carries synchronization communications; See [0149]), 
detect a physical downlink control channel (PDCCH) (See [0137]),
perform, in response to detecting the PDCCH, the reception of the PDSCH based on one of the first information or the second information (performing, based at least in part on a rate matching rule, de-rate matching associated with receiving the system information, wherein the rate matching rule is a rule associated with performing de-rate matching with respect to the set of potential resources; See [0137]); and
use, in response to the detection of the PDCCH, the second information for the reception of the PDSCH when both the first information and the second information have been received and the second information has overridden the  (wherein the information that identifies the second set of resources overrides information that identifies the first set of resources; See [0149]).
Lee et al. do not disclose the following limitations found in Wang et al.: wherein the first time domain resource assignment for the PDSCH and the second time domain resource assignment for the PDSCH are each a time domain resource assignment based on a slot offset (K0) between a first slot at which the PDCCH is detect and a second slot at which the PDSCH is received (Wang et al., See [0082], DL grant is received in the PDCCH based on a time offset value K0 [configured using RRC configuration] from the PDCCH time slot in which the DL grant is received to the PDSCH time slot the DL grant is for).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee et al. with the teachings of Wang et al. in order to determined PUCCH time slot for transmitting ACK (Wang et al., See [0082] and Abstract).
Regarding claim 2, Lee et al. further discloses the user equipment according to claim 1, wherein the receiving circuitry is further configured to use, in response to the detection of the PDCCH, the first information for the reception of the PDSCH when the first information has been received and the first information has not yet ben overridden by the second information or when the first information has been received and the second information has not yet been received (implied in that if only first information is received then only the first information applies; See [0149]; the UE may: receive a second communication including control information, wherein the control information includes information that identifies a second set of resources that carries synchronization communications; See [0149]).
Regarding claim 3, Lee et al. further discloses the user equipment according to claim 1, wherein the system information is remaining minimum system information (the system information is remaining minimum system information (RMSI);See [0142]).
Regarding claim 5, Lee further discloses the user equipment according to claim 2, wherein the transmitting circuitry is configured to transmit, in response to the reception of the PDSCH, a HARQ-ACK (ACK/NACK; See [0093]).
Regarding claim 6, Lee discloses a base station apparatus comprising:
receiving circuitry (See Fig. 2, #234a),
transmitting circuitry (See Fig. 2, #234t),
a processor (See Fig. 2, #240), and
a memory (See Fig. 2, #242); 
wherein, the transmitting circuitry is configured to:
transmit system information (wherein the information that identifies the first set of resources is determined based at least in part on the system information; See [0149]) comprising first information of a first time domain resource assignment for a physical downlink shared channel (PDSCH) (the communication is a first communication and the set of resources is a first set of resources,; See [0149]),
transmit a UE-specific radio resource control (RRC) signal comprising second information of a second time domain resource assignment for the PDSCH (the UE may: receive a second communication including control information, wherein the control information includes information that identifies a second set of resources that carries synchronization communications; See [0149]),
transmit a PDCCH (See [0070]),
perform, in response to transmitting the PDCCH, the transmission of the PDSCH based on one of the first information or the second information (performing, based at least in part on a rate matching rule, de-rate matching associated with receiving the system information, wherein the rate matching rule is a rule associated with performing de-rate matching with respect to the set of potential resources; See [0137]), and
use, in response to the transmission of the PDCCH, the second information for the transmission of the PDSCH when both the first information and the second information have been transmitted and the second information had overridden the first information (wherein the information that identifies the second set of resources overrides information that identifies the first set of resources; See [0149]).
Lee et al. do not disclose the following limitations found in Wang et al.: wherein the first time domain resource assignment for the PDSCH and the second time domain resource assignment for the PDSCH are each a time domain resource assignment based on a slot offset (K0) between a first slot at which the PDCCH is detect and a second slot at which the PDSCH is received (Wang et al., See [0082], DL grant is received in the PDCCH based on a time offset value K0 [configured using RRC configuration] from the PDCCH time slot in which the DL grant is received to the PDSCH time slot the DL grant is for).
(Wang et al., See [0082] and Abstract).
Regarding claim 7, Lee further discloses the base station apparatus according to claim 6, wherein the transmitting circuitry is further configured to use, in response to the transmission of the PDCCH, the first information for the transmission of the PDSCH when the first information has been transmitted and the first information has not yet been overridden by the second information or when the first information has been transmitted and the second information has not yet been transmitted (implied in that if only first information is received then only the first information applies; See [0149]; the UE may: receive a second communication including control information, wherein the control information includes information that identifies a second set of resources that carries synchronization communications; See [0149]).
Regarding claim 8, Lee further discloses the base station apparatus according to claim 6, wherein the system information is remaining minimum system information (the system information is remaining minimum system information (RMSI); See [0142]).
Regarding claim 10, Lee further discloses the user equipment according to claim 2, wherein the receiving circuitry is configured to receive, in response to the transmission of the PDSCH, a HARQ-ACK (ACK/NACK; See [0093]).
Regarding claim 11, Lee discloses a communication method of a user equipment (UE) comprising:
receiving system information (wherein the information that identifies the first set of resources is determined based at least in part on the system information; See [0149]) comprising first information of first time domain resource assignment for a physical downlink shared channel (PDSCH) (the communication is a first communication and the set of resources is a first set of resources,; See [0149]),
receiving a UE-specific radio resource control (RRC) signal comprising second information of second time domain resource assignment for a PDSCH (the UE may: receive a second communication including control information, wherein the control information includes information that identifies a second set of resources that carries synchronization communications; See [0149]),
detecting a physical downlink control channel (PDCCH) (See [0137]).
Lee et al. do not disclose the following limitations found in Wang et al.: wherein the first time domain resource assignment for the PDSCH and the second time domain resource assignment for the PDSCH are each a time domain resource assignment based on a slot offset (K0) between a first slot at which the PDCCH is detect and a second slot at which the PDSCH is received (Wang et al., See [0082], DL grant is received in the PDCCH based on a time offset value K0 [configured using RRC configuration] from the PDCCH time slot in which the DL grant is received to the PDSCH time slot the DL grant is for).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee et al. with the teachings of Wang et al. in order to determined PUCCH time slot for transmitting ACK (Wang et al., See [0082] and Abstract)
Regarding claim 12, Lee further discloses the communication method according to claim 11, comprising: determining, in response to detecting the PDCCH, that the second information has not overridden the first information and performing, in response to determining that the second information has not overridden the first information, the reception of the PDSCH using the first information wherein the first information of the first time domain resource assignment comprises a first set of timing information for the PDSCH reception and the PDCCH detection is used for indicating a first one timing information among the first set of timing information (implied in that if only first information is received then only the first information applies; See [0149]; the UE may: receive a second communication including control information, wherein the control information includes information that identifies a second set of resources that carries synchronization communications; See [0149]).
Regarding claim 13, Lee further discloses the communication method according to claim 11, wherein the system information is remaining minimum system information (the system information is remaining minimum system information (RMSI); See [0142]).
Regarding claim 15, Lee further discloses the communication method according to claim 12, further comprising transmitting a HARQ-ACK in response to reception of the PDSCH (ACK/NACK; See [0093]).
Regarding claim 16, Lee discloses a communication method of a base station apparatus comprising:
transmitting system information (wherein the information that identifies the first set of resources is determined based at least in part on the system information; See [0149]) comprising first information of first time domain resource assignment for a (the communication is a first communication and the set of resources is a first set of resources,; See [0149]),
transmitting a UE-specific radio resource control (RRC) signal comprising second information of second time domain resource assignment for a PDSCH (the UE may: receive a second communication including control information, wherein the control information includes information that identifies a second set of resources that carries synchronization communications; See [0149]), and
transmitting a PDCCH (See [0070]).
Lee et al. do not disclose the following limitations found in Wang et al.: wherein the first time domain resource assignment for the PDSCH and the second time domain resource assignment for the PDSCH are each a time domain resource assignment based on a slot offset (K0) between a first slot at which the PDCCH is detect and a second slot at which the PDSCH is received (Wang et al., See [0082], DL grant is received in the PDCCH based on a time offset value K0 [configured using RRC configuration] from the PDCCH time slot in which the DL grant is received to the PDSCH time slot the DL grant is for).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee et al. with the teachings of Wang et al. in order to determined PUCCH time slot for transmitting ACK (Wang et al., See [0082] and Abstract).
Regarding claim 17, Lee further discloses the communication method according to claim 16, comprising determining, in response to transmitting the PDCCH, that the second information has not overridden the first information and performing, in response to determining that the second information has not overridden the first information, the transmission of the PDSCH (implied in that if only first information is received then only the first information applies; See [0149]; the UE may: receive a second communication including control information, wherein the control information includes information that identifies a second set of resources that carries synchronization communications; See [0149]).
Regarding claim 18, Lee further discloses the communication method according to claim 16, wherein the system information is remaining minimum system information (the system information is remaining minimum system information (RMSI); See [0142]).
Regarding claim 20, Lee further discloses the communication method according to claim 17, further comprising receiving a HARQ-ACK in response to the transmission of the PDSCH (ACK/NACK; See [0093]).
Regarding claim 23, Lee further discloses the method according to claim 11, comprising overriding, in response to receiving the second information, the first information with the second information; determining, in response to detecting the PDCCH, that the second information has overridden the first information and performing, in response to determining that the second information has overridden the first information, the reception of the PDSCH using the second information (wherein the information that identifies the second set of resources overrides information that identifies the first set of resources; See [0149]); wherein the second information of the second time domain resource assignment comprises a second set of timing information for the PDSCH reception and the PDCCH is used for indicating a second one (second set of resources; See [0149]; potential resources transmitted in PDCCH; See [0113]).
Regarding claim 24, Lee further discloses the method according to claim 16, comprising overriding, in response to transmitting the second information, the first information with the second information; determining, in response to transmitting the PDCCH, that the second information has overridden the first information and performing, in response to determining that the second information has overridden the first information, the transmission of the PDSCH using the second information (wherein the information that identifies the second set of resources overrides information that identifies the first set of resources; See [0149]); wherein the second information of the second time domain resource assignment comprises a second set of timing information for the PDSCH reception and the PDCCH is used for indicating a second one timing information among the second set of timing information (second set of resources; See [0149]; potential resources transmitted in PDCCH; See [0113]).

Claims 4, 9, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Wang et al. as applied to claims 1, 6, 11 and 16 above, and further in view of Huang (US 2019/0222284).
Regarding claims 4, 9, 14 and 19, Lee et al. in view of Wang et al. do not specially disclose the following limitations found in Huang: wherein the PDCCH is used for receiving downlink control information with cyclic redundancy check (CRC) scrambled by a configured scheduling radio network temporary identifier (CS- RNTI) (Huang teaches wherein the PDCCH is used for receiving downlink control information with cyclic redundancy check (CRC) scrambled by a configured scheduling radio network temporary identifier (CS- RNTI) (See [0121])).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Lee et al. in view of Wang et al. to include wherein the PDCCH is used for receiving downlink control information with cyclic redundancy check (CRC) scrambled by a configured scheduling radio network temporary identifier (CS- RNTI) taught by Huang in order to optimize communication.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 21 and 22, the prior art does not teach or adequately suggest specific manner in which timing information is used to transmit PDSCH based on PDCCH indications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

February 11, 2021